UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 5)* TAL International Group, Inc. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) (CUSIP Number) The Edgewater Funds 900 North Michigan Ave. Suite 1800 Chicago, Illinois 60611 Attention:Matthew Norris (312)649-5666 with a copy to: Michael A. Nemeroff, Esq. Vedder Price P.C. 222 North LaSalle St. Chicago, Illinois 60601 (312)609-7500 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 26, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. ¨ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP No. 874 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Edgewater Private Equity Fund III, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) þ (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) N/A (See Item 4) 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power 0 8.Shared Voting Power 0 9.Sole Dispositive Power 0 10.Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 0.00% Type of Reporting Person (See Instructions) PN 2 CUSIP No. 874 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Edgewater Growth Capital Partners, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) þ (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) N/A (See Item 4) 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power 0 8.Shared Voting Power 0 9.Sole Dispositive Power 0 10.Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 0.00% Type of Reporting Person (See Instructions) PN 3 Explanatory Note This Amendment No.5 to Schedule13D (this “Amendment No.5”) amends and supplements the Schedule13D originally filed by Edgewater Private Equity FundIII, L.P. (“Edgewater FundIII”) and Edgewater Growth Capital Partners, L.P. (f/k/a Edgewater Private Equity Fund IV, L.P.) (“EGCP,” and together with Edgewater FundIII, the “Edgewater Funds”) with the United States Securities and Exchange Commission (the “SEC”) on October27, 2005, as subsequently amended (as so amended, the “Statement”), as follows: Item 4.Purpose of Transaction Item 4 of the Statement is deleted in its entirety and replaced with the following: On February 21, 2013, TAL International Group, Inc. (the “Company”) entered into an underwriting agreement (the “Underwriting Agreement”) with the Edgewater Funds and the other selling stockholders specified therein (collectively, the “Selling Stockholders”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated (the “Underwriter”), with respect to the offer and sale by the Selling Stockholders of an aggregate of 4,036,796 shares (the “Shares”) of the Common Stock of the Company to the Underwriter in connection with an underwritten public offering (the “Offering”). On February 26, 2013, the Selling Stockholders completed the offer and sale of the Shares to the Underwriters. Of the Shares, 49,214 shares were sold by Edgewater FundIII and (ii)308,203 shares were sold by EGCP.Immediately following the sale of Shares described in this Item 4, the Edgewater Funds ceased to beneficially own any shares of Common Stock. The Underwriting Agreement is attached to the Company’s Current Report on Form 8-K filed with the SEC on February27, 2013 as Exhibit 1.1 and is incorporated into this Item 4 by reference. Item 5.Interest in Securities of the Issuer Item 5 of the Statement is amended and restated in its entirety by inserting the following information: On February 26, 2013 and after giving effect to the Offering, the Edgewater Funds ceased to be the beneficial owner of more than five percent of the Common Stock and, as described in Item 4 above, ceased to beneficially own any shares of Common Stock. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Item 6 of the Statement is amended and restated in its entirety by inserting the following information: The contracts, arrangements, understandings and/or relationships previously disclosed by the Reporting Persons under Items 4 and 6 of the Statement, as amended by this Amendment No.5, are hereby incorporated by reference in response to this Item 6. Item 7.Materials to be Filed as Exhibits Exhibit No. Description 1 Joint Filing Agreement dated March18, 2013 by and between the Reporting Persons. 4 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. March18, 2013 Date Edgewater Private Equity FundIII, L.P. By:EdgewaterIII Management, L.P., its general partner By:Gordon Management, Inc., its general partner By: /s/James A. Gordon James A. Gordon, President Edgewater Growth Capital Partners, L.P. By:Edgewater Growth Capital Management, LLC, its general partner By:/s/James A. Gordon James A. Gordon, Managing Principal 5 Exhibit1 Joint Filer Agreement The undersigned hereby agree and acknowledge that Amendment No. 5 to the Schedule13D to which this agreement is attached as an exhibit is filed on behalf of each of them, and any further amendments or supplements to the Schedule13D shall also be filed on behalf of each of them. Date:March18, 2013 Edgewater Private Equity FundIII, L.P. By:EdgewaterIII Management, L.P., its general partner By:Gordon Management, Inc., its general partner By: /s/James A. Gordon James A. Gordon, President Edgewater Growth Capital Partners, L.P. By:Edgewater Growth Capital Management, LLC, its general partner By:/s/James A. Gordon James A. Gordon, Managing Principal 6
